DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 8/12/2022 that has been entered, wherein claims 1-2 and 4-27 are pending, claim 3 is canceled and claims 7-8,16-17 and 25-26 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "a semiconductor trace" in line 15.  There is insufficient antecedent basis for this limitation in the claim. Is a semiconductor trace of line 15 the same or different then an elongate trace of line 2. For the purpose of examination, "a semiconductor trace" will be interpreted as “the elongate trace”.
Claims 2-6 and 9-10 depend on claim 1; thus, inherently they have insufficient antecedent basis and being rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 4-10  are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 2012/0012997 A1) in  view of Wagner (US 5,196,377) of record.
Regarding claim 1, Shen teaches an interconnect structure(Fig. 6c) for electrically coupling a semiconductor die(100, IC die, ¶0014) to an elongate trace(666, ¶0038) extending to a trace height(height of 666) above a surface of a substrate(650, Fig. 6a), the interconnect structure(106, 316) comprising: 
a conductive pillar(106, ¶0020) electrically coupled to a conductive contact(102, ¶0017) positioned on the semiconductor die(100, IC die, ¶0014), the conductive pillar(106, ¶0020) having a distal end(end of 106 opposite of 102) opposite the conductive contact(102, ¶0017); and 
a trace receiver(316, ¶0038) having: 
a body(bottom portion of 316, ¶0038) electrically coupled to the distal end(end of 106 opposite of 102) of the pillar(106, ¶0020); 
a first leg(left leg of 316) forming a first plate having a first plate height(height of left leg of 316) and projecting from a first side of the body(bottom portion of 316, ¶0038) away from the distal end(end of 106 opposite of 102); 
a second leg(right leg of 316) forming a second plate having a second plate height(height of right leg of 316) and projecting from a second side of the body(bottom portion of 316, ¶0038) opposite the first side and away from the distal end(end of 106 opposite of 102), wherein an upper surface of the body(bottom portion of 316, ¶0038), an inner surface of the first plate, and an inner surface of the second plate together form a cavity(cavity with 668/552) configured to receive a portion of the elongate trace(666, ¶0038) therein, wherein the cavity(cavity with 668/552) is open along a lateral axis parallel to the inner surfaces of the first and second plates and perpendicular to a major axis of the conductive pillar(106, ¶0020); and 
a solder material(668, ¶0036) disposed in a portion of the cavity(cavity with 668/552) and in contact with the upper surface of the body(bottom portion of 316, ¶0038) and the inner surfaces of the first and second plates 
wherein the first and second plate heights(height of legs of 316) define a depth of the cavity(cavity with 668/552), and wherein the depth of the cavity(cavity with 668/552) is greater(¶0038, Fig. 6c the cavity as shown has a depth greater than height of trace 666) than the trace height(height of 666).

Shen does not recite a semiconductor trace(666, ¶0038).

Wagner teaches an interconnect structure(106, 316)(Fig. 10) comprising a semiconductor trace(50, col. 7, lines 36-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shen to include semiconductor trace, as taught by Wagner, in order to provide more effective ground planes between levels of traces, as well as between traces in the same level(col. 9, lines 34-43).

Regarding claim 2, Shen, in view of Wagner, teaches the interconnect structure of claim 1, wherein the first leg(left leg of 316) and the second leg(right leg of 316) extend at least partially along peripheral surfaces of the semiconductor trace(666, ¶0038) when the semiconductor device is in an assembled position(Fig. 6c).

Regarding claim 4, Shen, in view of Wagner, teaches the interconnect structure of claim 1, wherein the solder material(668, ¶0036) has a preformed shape with surfaces corresponding to a distal surface of the semiconductor trace(666, ¶0038) and at least one peripheral surface along a side of the semiconductor trace(666, ¶0038) in an assembled position(Fig. 6c).

Regarding claim 5, Shen, in view of Wagner, teaches the interconnect structure of claim 1, wherein the trace receiver(316, ¶0038) is configured to form a gap between the trace receiver(316, ¶0038) and the semiconductor trace(666, ¶0038) in an assembled position such that when the solder material(668, ¶0036) is heated during assembly of the semiconductor device, the solder material(668, ¶0036) within the trace receiver(316, ¶0038) flows(¶0030) to at least partially surround exposed surfaces of the semiconductor trace(666, ¶0038).

Regarding claim 6, Shen, in view of Wagner, teaches the interconnect structure of claim 1, wherein the first and second plates project perpendicularly away from the body(bottom portion of 316, ¶0038) such that the cavity(cavity with 668/552) has three rectilinear inner surfaces(Fig. 6c).

Regarding claim 9, Shen, in view of Wagner, teaches the interconnect structure of claim 1, wherein the semiconductor trace(666, ¶0038) is positioned on the semiconductor substrate(650, Fig. 6a) having an insulating material(660, ¶0035).

Regarding claim 10, Shen, in view of Wagner, teaches the interconnect structure of claim 9, wherein the semiconductor trace(666, ¶0038) is exposed by an opening in the insulating material(660, ¶0035).

Claims 11-15, 18-24  and 27are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 2012/0012997 A1) in view of Kobayashi (US 2001/0040289 A1) of record.
Regarding claim 11, Shen teaches a semiconductor assembly(Fig. 6c), comprising: 
a substrate(650, Fig. 6a) having an elongate trace(666, ¶0038) exposed at a surface of the substrate(650, Fig. 6a), the trace(666, ¶0038) extending to a trace height(height of 666) above a surface of the substrate(650, Fig. 6a) and having a longitudinal axis; 
a semiconductor die(100, IC die, ¶0014) having a conductive contact(102, ¶0017); and 
an interconnect structure(106, 316) electrically coupling the trace(666, ¶0038) and the conductive contact(102, ¶0017), the interconnect structure(106, 316) having: 
a conductive pillar(106, ¶0020) electrically coupled to the conductive contact(102, ¶0017); and 
a trace receiver(316, ¶0038) having a body(bottom portion of 316, ¶0038) electrically coupled to a distal end(end of 106 opposite of 102) of the pillar(106, ¶0020) opposite the conductive contact(102, ¶0017), a first leg(left leg of 316) having a first leg(left leg of 316) height and projecting from a first side of the body(bottom portion of 316, ¶0038) away from the distal end(end of 106 opposite of 102), and a second leg(right leg of 316) having a second leg(right leg of 316) height and projecting from a second side of the body(bottom portion of 316, ¶0038) opposite the first side and away from the distal end(end of 106 opposite of 102), wherein the body(bottom portion of 316, ¶0038), the first leg(left leg of 316), and the second leg(right leg of 316) together form a cavity(cavity with 668/552) configured to receive a portion of the trace(666, ¶0038) therein, wherein the cavity(cavity with 668/552) has lateral openings between the first and second legs(legs of 316), 
wherein the first and second leg(right leg of 316) heights define a depth of the cavity(cavity with 668/552), and wherein the depth of the cavity(cavity with 668/552) is greater(¶0038, Fig. 6c the cavity as shown has a depth greater than height of trace 666) than the trace height(height of 666).

Shen does not disclose a longitudinal length of the trace(666, ¶0038) is greater than a length of the trace receiver(316, ¶0038) in a direction along the longitudinal axis such that the trace(666, ¶0038) extends through the cavity(cavity with 668/552) beyond the lateral openings. 

Kobayashi teaches a semiconductor assembly(Fig. 1) wherein a longitudinal length of the trace(1, ¶0034) is greater than a length of the trace receiver(101) in a direction along the longitudinal axis(Z) such that the trace(1, ¶0034) extends through the cavity(10a) beyond the lateral openings(10b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shen, so that a longitudinal length of the trace is greater than a length of the trace receiver in a direction along the longitudinal axis such that the trace extends through the cavity beyond the lateral openings, as taught by Kobayashi, in order to prevent a short-circuit between inner traces or bump electrodes, which is caused during a bonding(¶0043).

    PNG
    media_image1.png
    500
    554
    media_image1.png
    Greyscale



Regarding claim 12, Shen teaches the semiconductor assembly of claim 11, wherein the first leg(left leg of 316) and the second leg(right leg of 316) of the trace receiver(316, ¶0038) extend at least partially along peripheral surfaces of the trace(666, ¶0038).

Regarding claim 13, Shen teaches the semiconductor assembly of claim 11, wherein the trace receiver(316, ¶0038) is electrically coupled to the trace(666, ¶0038) with a solder material(668, ¶0036) disposed between the trace receiver(316, ¶0038) and the trace(666, ¶0038).

Regarding claim 14, Shen teaches the semiconductor assembly of claim 13, wherein the solder material(668, ¶0036) contacts a distal surface of the trace(666, ¶0038) and at least one peripheral surface along a side of the trace(666, ¶0038).

Regarding claim 15, Shen teaches the semiconductor assembly of claim 11, wherein the first and second legs(legs of 316) form plates that project perpendicularly away from the body(bottom portion of 316, ¶0038) such that the cavity(cavity with 668/552) has three rectilinear inner surfaces(Fig. 6c).

Regarding claim 18, Shen teaches the semiconductor assembly of claim 11, wherein the trace(666, ¶0038) is exposed by an opening in an insulating material(660, ¶0035) on the substrate(650, Fig. 6a).

Regarding claim 19, Shen teaches a semiconductor assembly(Fig. 6c), comprising: 
a substrate(650, Fig. 6a) having an elongate first trace(666 corresponding to left 316 in Fig. 5, ¶0038) extending to a first trace(666 corresponding to left 316 in Fig. 5, ¶0038) height(height of 666) above a surface of the substrate(650, Fig. 6a) and having a first longitudinal axis, and an elongate second trace(666 corresponding to right 316 in Fig. 5, ¶0038) extending to a second trace(666 corresponding to right 316 in Fig. 5, ¶0038) height(height of 666) above the surface of the substrate(650, Fig. 6a) and having a second longitudinal axis, the first and second traces(666, ¶0038) being exposed at a surface of the substrate(650, Fig. 6a); 
a semiconductor die(100, IC die, ¶0014) having a first conductive contact(102, ¶0017) and a second conductive contact(102, ¶0017); 
a first interconnect structure(left 106, 316, Fig. 5) electrically coupling the first trace(666 corresponding to left 316 in Fig. 5, ¶0038) and the first conductive contact(102, ¶0017); and 
a second interconnect structure(right 106, 316, Fig. 5) electrically coupling the second trace(666 corresponding to right 316 in Fig. 5, ¶0038) and the second conductive contact(102, ¶0017), 
wherein each of the first and second interconnect structures(106, 316) have: 
a conductive pillar(106, ¶0020) electrically coupled to a corresponding conductive contact(102, ¶0017); and 
a trace receiver(316, ¶0038) having a body(bottom portion of 316, ¶0038) electrically coupled to a distal end(end of 106 opposite of 102) of the pillar(106, ¶0020) opposite the conductive contact(102, ¶0017), a first leg(left leg of 316) having a first leg(left leg of 316) height and projecting from a first side of the body(bottom portion of 316, ¶0038) away from the distal end(end of 106 opposite of 102), and a second leg(right leg of 316) having a second leg(right leg of 316) height and projecting from a second side of the body(bottom portion of 316, ¶0038) opposite the first side and away from the distal end(end of 106 opposite of 102), wherein the body(bottom portion of 316, ¶0038), the first leg(left leg of 316), and the second leg(right leg of 316) together form a cavity(cavity with 668/552) configured to receive a portion of a corresponding trace therein, wherein the cavity(cavity with 668/552) has lateral openings between the first and second legs(legs of 316), 
wherein the first leg(left leg of 316) of the first interconnect structure(left 106, 316, Fig. 5) is positioned between opposing peripheral surfaces of the first and second traces(666, ¶0038) such that a solder material(668, ¶0036) is disposed in the trace receiver(316, ¶0038) of the first interconnect structure(left 106, 316, Fig. 5), 
wherein the first and second plate height(height of right leg of 316)s define a depth of the cavity(cavity with 668/552) of the first interconnect structure(left 106, 316, Fig. 5), and wherein the depth of the cavity(cavity with 668/552) of the first interconnect structure(left 106, 316, Fig. 5) is greater(¶0038, Fig. 6c the cavity as shown has a depth greater than height of trace 666) than the first trace(666 corresponding to left 316 in Fig. 5, ¶0038) height(height of 666).

With respect to “a solder material(668, ¶0036) disposed in the trace receiver(316, ¶0038) of the first interconnect structure(left 106, 316, Fig. 5) cannot form an electrical bridge to the second trace(666 corresponding to right 316 in Fig. 5, ¶0038)” Shen discloses solder material(668, ¶0036) disposed in the trace receiver(316, ¶0038) of the first interconnect structure(left 106, 316, Fig. 5) of the instant application. Therefore, the first interconnect structure must prevent the solder material from forming an electrical bridge to the second trace. See MPEP 2112.01 (II).

Shen does not disclose a longitudinal length of the first trace(666 corresponding to left 316 in Fig. 5, ¶0038) is greater than a length of the trace receiver(316, ¶0038) of the first interconnect structure(left 106, 316, Fig. 5) in a direction along the first longitudinal axis such that the first trace(666 corresponding to left 316 in Fig. 5, ¶0038) extends through the cavity(cavity with 668/552) of the first interconnect structure(left 106, 316, Fig. 5) beyond the lateral openings.

Kobayashi teaches a semiconductor assembly(Fig. 1) wherein a longitudinal length of the first trace(1, ¶0034) is greater than a length of the trace receiver(101) of the first interconnect structure(100, ¶0043) in a direction along the longitudinal axis(Z) such that the first trace(1, ¶0034) extends through the cavity(10a) of the first interconnect structure(100, ¶0043) beyond(please see examiner annotated Fig. 1) the lateral openings(10b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shen, so a longitudinal length of the first trace is greater than a length of the trace receiver of the first interconnect structure in a direction along the first longitudinal axis such that the first trace extends through the cavity of the first interconnect structure beyond the lateral openings, as taught by Kobayashi, in order to prevent a short-circuit between inner traces or bump electrodes, which is caused during a bonding(¶0043).
 

Regarding claim 20, Shen teaches the semiconductor assembly of claim 19, wherein the second leg(right leg of 316) of the second interconnect structure(right 106, 316, Fig. 5) is positioned between the first leg(left leg of 316) of the first interconnect structure(left 106, 316, Fig. 5) and the peripheral surface of the second trace(666 corresponding to right 316 in Fig. 5, ¶0038).

Regarding claim 21, Shen teaches the semiconductor assembly of claim 19, wherein the first leg(left leg of 316) and the second leg(right leg of 316) of the first interconnect structure(left 106, 316, Fig. 5) extend at least partially along peripheral surfaces of the first trace(666 corresponding to left 316 in Fig. 5, ¶0038).

Regarding claim 22, Shen teaches the semiconductor assembly of claim 19, wherein: the first interconnect structure(left 106, 316, Fig. 5) is electrically coupled to the first trace(666 corresponding to left 316 in Fig. 5, ¶0038) by the solder material(668, ¶0036) disposed between the trace receiver(316, ¶0038) of the first interconnect structure(left 106, 316, Fig. 5) and the first trace(666 corresponding to left 316 in Fig. 5, ¶0038)(666, ¶0038), and 
the second interconnect structure(right 106, 316, Fig. 5) is electrically coupled to the second trace(666 corresponding to right 316 in Fig. 5, ¶0038) by the solder material(668, ¶0036) disposed between the trace receiver(316, ¶0038) of the second interconnect structure(right 106, 316, Fig. 5) and the second trace(666 corresponding to right 316 in Fig. 5, ¶0038).

Regarding claim 23, Shen teaches the semiconductor assembly of claim 22, wherein the solder material(668, ¶0036) contacts distal surfaces of the first and second traces(666, ¶0038) and at least one peripheral surface along a side of each of the first and second traces(666, ¶0038).

Regarding claim 24, Shen teaches the semiconductor assembly of claim 19, wherein the first and second legs(legs of 316) of each of the first and second interconnect structures(106, 316) form plates that project perpendicularly away from the body(bottom portion of 316, ¶0038) such that the cavities of the first and second interconnect structures(106, 316) have three rectilinear inner surfaces(Fig. 6c).

Regarding claim 27, Shen teaches the semiconductor assembly of claim 19, wherein the first and second traces(666, ¶0038) are exposed by an opening in an insulating material(660, ¶0035) on the substrate(650, Fig. 6a).

Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi et al. (US 2012/0273938 A1) Discloses a interconnect structure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAURA M DYKES/Examiner, Art Unit 2892                                                                                                                                                                                                        
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892